                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 ELLEN HALL, as Personal                      CV 18-51-GF-BMM
 Representative of the Estate of Lucille A.
 Hall,                                        ORDER

                    Plaintiff,

         vs.

 UNITED STATES OF AMERICA,

                    Defendant.



      Due to limitations imposed by the government shutdown, the United States

has filed an unopposed motion requesting that the Court vacate and reschedule the

following deadlines: settlement conference set for February 6, 2019, and the

associated deadline for submission of settlement agreements and statements set for

January 30, 2019 (doc. 13); and expert disclosure deadlines set for January 25 and

March 1, 2019 (doc. 11). Upon good cause being shown by the moving party,

      IT IS HEREBY ORDERED that the motion is granted and the above

deadlines are VACATED. Within ten days after the government shutdown has


                                         1
ended, the parties will submit a status report to the Court outlining their

availability for a settlement conference and requesting new settlement conference

and expert disclosure deadlines.



      DATED this 30th day of January, 2019.




                                          2
